 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KATRYNA WOLFF, et al.,                             No. 2:14-cv-03004-KJM-EFB
12                       Plaintiffs,
13            v.                                         ORDER
14    ELI LILLY AND COMPANY, an Indiana
      corporation.
15
                         Defendant.
16

17

18                  This matter came before the court for a status conference on September 27, 2018.

19   Pedrom Esfandiary appeared for plaintiffs; David Stanley for defendant. At the hearing the

20   parties advised the court of the case status and plaintiffs’ counsel’s intent to withdraw as to

21   remaining plaintiff Donald Ruddell. In light of these discussions, plaintiffs’ counsel shall include

22   as part of the forthcoming motion to withdraw the status of the remaining plaintiff in this action,

23   Donald Ruddell, and a record of the most recent communication with Mr. Ruddell. Upon filing

24   the motion, the matter shall be noticed for hearing before the court, and plaintiffs’ counsel shall

25   advise Mr. Ruddell of the hearing.

26                  IT IS SO ORDERED.

27   DATE: October 3, 2018.
                                                            UNITED STATES DISTRICT JUDGE
28
                                                        1
